DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-4) in the reply filed on 8/9/2022 is acknowledged.  Claims 1-7 are pending.  Claims 5-7 are withdrawn.  Claims 1-4 are examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter 20050103382.
Regarding Independent Claim 1, Carter teaches a fuel system (Figs. 1-12, as follows; para. [0003]), comprising: a fluid injection system (as follows, including passages 16d, 16e, 16f, 17, excluding 16a/16b/16c, 21), comprising a single controllable valve (single solenoid valve 20; para. [0034]) and a single passive valve (single pressure-activated shuttle valve 13; para. [0034]) arranged to cause selective and/or sequential purging of a secondary flow line and a primary flow line (see Figs. 8-12, which illustrate a capability for selectively and/or sequentially purging various passages, including 16d/16e/16f and 17).
Regarding Dependent Claim 2, Carter further teaches the controllable valve and the passive valve are the only valves in the fluid injection system (the only valves in the fluid injection system discussed for claim 1 above are the single solenoid valve 20 and the single pressure-activated shuttle valve 13).
Regarding Dependent Claim 3, Carter further teaches the controllable valve is a solenoid valve (20; para. [0034]).
Regarding Dependent Claim 4, Carter further teaches the passive valve is a pressure actuated shuttle valve (13; para. [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741